Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered, and are persuasive when considered in light of the presently amended claim language. However, after further search and consideration, a new grounds of rejection has been made in view of D2 ("Method for selecting return path and server". A machine translation of CN20739568B.  (Year: 2017); the reference was referred to as D2 in the IB/373 – Intl Prelim Report of Patentability, and that reference is being repeated herein).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, said claim recites the language “the counted number of times the client terminal having requested the domain name”. This language is non-standard, ungrammatical English. For the sake of improving a complete examination, the Examiner is interpreting this language as corresponding to “the counted number of times the client terminal has requested the domain name”.	Claim 23 contains language corresponding to that addressed above in claim 7, and thus suffers from similar deficiencies. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 8, 16 – 14 and 26 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over D1 ("HTTPS agency retransmission methods and device based on transmission control protocol" A machine translation of CN104270379B (Year: 2014); the reference was referred to as D1 in the IB/373 – Intl Prelim Report of Patentability, and that reference is being repeated herein) in view D2 ("Method for selecting return path and server". A machine translation of CN20739568B.  (Year: 2017); the reference was referred to as D2 in the IB/373 – Intl Prelim Report of Patentability, and that reference is being repeated herein).
Regarding claim 6, D1 shows a website access method, applied to a server, the method comprising:	receiving network request information of a client terminal (pg. 3 lines 35-36);
Obtaining response information corresponding to the network request information through the back-to-source line (pg. 4 lines 16-17); and 	feeding back response information to the client terminal (pg. 4 line 17).	D1 does not show obtaining, if the domain name requested by the client terminal is a preset domain name, a selection condition corresponding to the preset domain name; and 	selecting a back-to-source line according to the selection criteria.

	Regarding claim 7, D1 in view of D2 as combined above show claim 6. 	D1 and D2 as combined above do not show wherein the line selection condition is set according to a counted number of times of the client terminal having requested the domain name.	D2 shows wherein the line selection condition is set according to a counted number of times of the client terminal having requested the domain name (D2, pg. 5 lines 55-68, pg. 6 lines 1-3).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify combination made above with the activity responsiveness of D2 in order to better ensure popular, frequently accessed sites have the traffic optimally routed.	Regarding claim 8, D1 in view of D2 as combined above show claim 6. 
Regarding claim 16, D1 in view of D2 further show initiating, by the server, a transmission control protocol (TCP) connection to the client terminal based on the network request information, and receiving the digital authentication information sent by the client terminal after the TCP connection is successful (D1, pg. 3 lines 34-35, see “establish transmission control protocol with client”).
	Regarding claim 17, D1 in D2 further show parsing, by the server, a destination IP address requested by the client terminal from the network request information (D1, pg. 3 lines 38-39, see “obtains a source station Internet protocol address corresponding with the source station domain name”), and simulating, by the server, a source station corresponding to the destination IP address (D1, pg. 3 lines 60-62), to initiate the TCP connection to the client terminal (D1, pg. 3 lines 42-43).
Regarding claim 18, D1 in view of D2 further show obtaining a security protocol message in the digital authentication information (D1, pg. 3 lines 48-52 discussing the “client Hello” of the SSL handshake); and
	Regarding claim 19, D1 in view of D2 further show guiding, by the server, the network request information of the client terminal to the server by a network connection device (D1, pg. 3 lines 53-54 and pg. 4 lines 26-27).
	Regarding claim 20, D1 in view of D2 further show wherein selecting the back-to-source line according to the line selection condition comprises: 	selecting the back-to-source line between the server and a source station according to the line selection condition (D2, pg. 3 liens 15-16 and lines 20-22, and pg. 4 lines 41-44); and 	obtaining the response information corresponding to the network request information through the back-to-source line comprises:	 obtaining the response information corresponding to the network request information from the source station through the back-to-source line (D2, pg. 1 lines 12 – 16, where the route and server associated “with the highest network access quality is used as the back-source IP” for a user’s “access resources”; see also pg. 5 lines 36-40 and D1, pg. 4 lines 16-17).
	Regarding claim 21, D1 in view of D2 further show wherein obtaining the response information corresponding to the network request information from the source station through the back-to-source line comprises: 	sending the network request information to the source station through the back-to-source line (D2, pg. 3 liens 15-16 and lines 20-22, and pg. 4 lines 41-44); and 	receiving the response information fed back by the source station in response to the network request information through the back-to-source line (D2, pg. 1 lines 12 – 16, where the Regarding claim 22, D1 shows a server, comprising:	one or more processors (pg. 8 lines 47-48); and 	one or more memories storing one or more programs configured to be executed by the one or more processors (pg. 8 lines 44-48), wherein the one or more programs comprise instructions to: 	receive network request information of a client terminal (pg. 3 lines 35-36); 	detect whether (pg. 5 lines 5-8, which checks the port used for a network request) the network request information is network request information of an https protocol (pg. 3 lines 34-35, that the request is HTTPS is implicit given the proxy is an HTTPS proxy and performing HTTPS “retransmission”);	obtain a domain name requested by the client terminal in response to the network request information being the network request information of the https protocol (pg. 3 lines 37-38); 	select a back-to-source line (pg. 4 lines 13-15);	feed back the response information to the client terminal (pg. 4 line 17). 	D1 does not show to: obtain a line selection condition corresponding to a preset domain name in response to the domain name requested by the client terminal being the preset domain name;	select a back-to-source line between the server and a source station according to the line selection condition, and obtain response information corresponding to the network 
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the request routing of D1 with the preset domain name path analysis procedures, as well as the responsiveness to current network conditions, both utilized by D2, in order to improve access efficiency (D2, pg. 1 lines 15-16).	Regarding claim 23, the limitations of said claim are addressed in the analysis of claim 7.
	Regarding claim 24, the limitations of said claim are addressed in the analysis of claim 8.
	Regarding claim 26, the limitations of said claim are addressed in the analysis of claim 16.
	Regarding claim 27, the limitations of said claim are addressed in the analysis of claim 17.
Regarding claim 28, the limitations of said claim are addressed in the analysis of claim 18.
	Regarding claim 29, the limitations of said claim are addressed in the analysis of claim 19.
	Regarding claim 30, the limitations of said claim are addressed in the analysis of claim 20.
	Regarding claim 31, the limitations of said claim are addressed in the analysis of claim 21.

Claims 9 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 as applied to claims 6 and 22 above, and further in view of Perlman (Perlman et al. "System And Method Based On Server Video Execution, Encoding And Transmission". A translation of CN 102428656 B. (Year: 2015)).
	Regarding claim 9, D1 in view of D2 show claim 1, including wherein the line configuration condition comprises one or a combination of following conditions consideration of a network packet loss rate of the source line and a network delay of the back-to-source line (D2, pg. 3 lines 29-31).	D1 in view of D2 do not show: a network packet loss rate of the source line being less than a preset ratio, and a network delay of being less than a preset threshold.	Perlman shows a network packet loss rate of the source line being less than a preset ratio, and a network delay of being less than a preset threshold ([410] discussing awareness and responsiveness to packet loss rates).

	Regarding claim 25, the limitations of said claim are addressed in the analysis of claim 9.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M MACILWINEN whose telephone number is (571)272-9686. The examiner can normally be reached Monday - Friday, 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHN MACILWINEN
Primary Examiner
Art Unit 2442



/JOHN M MACILWINEN/Primary Examiner, Art Unit 2442